113 Ga. App. 509 (1966)
148 S.E.2d 662
AVERA
v.
G. A. C. FINANCE CORPORATION NO. 1.
41958.
Court of Appeals of Georgia.
Submitted April 6, 1966.
Decided April 20, 1966.
Frank G. Wilson, for appellant.
Buford E. Hancock, for appellee.
FRANKUM, Judge.
The appeal in this case is from a judgment based upon the verdict of a jury. There is no transcript of the evidence in the record, and on the 14th day of April, 1966, the clerk of the trial court certified to this court "that no Transcript of Evidence was ordered or filed" in the case. There is no question presented which can be determined without a consideration of the evidence adduced upon the trial of the case, and the defendant having utterly failed to comply with the requirements of law with reference to a transcript of the evidence, the judgment of the trial court must be affirmed.
Judgment affirmed. Felton, C. J., and Pannell, J., concur.